Title: Thomas Jefferson to William H. Crawford, 27 July 1816
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir
            Monticello July 27. 16.
          
          You will percieve that the inclosed papers of Jacob Koontz, are from a very ignorant man, who supposes I am still at Washington, and the proper person to be addressed.  under this supposition he has even forwarded his original papers on which his all depends. in rigor I ought to return them to him, but on so distant a transmission by mail they would run risks, and
			 I would rather at once place him under the protection of your goodness by inclosing them to you, and praying you to put them into the proper channel for his relief. I know all the irregularity of this, but we must not be too regular to do a good act, and there is no danger of the precedent; for we shall
			 never find another in the US. who shall be ignorant of the name of his President 7. years after the change. plac I shall drop him a line of what I have done, & placing him under your patronage I pray you to accept assurances of my great esteem & consideration.
          Th: Jefferson
        